Name: Commission Regulation (EEC) No 1776/80 of 4 July 1980 on the delivery of various consignments of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9.7.80 Official Journal of the European Communities No L 175/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1776/80 of 4 July 1980 on the delivery of various consignments of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular Article 6 (7) thereof, Having regard to Council Regulation (EEC) No 939/79 of 8 May 1979 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1979 food-aid programme (J), and in particular Article 7 thereof, Having regard to Council Regulation (EEC) No 1312/80 of 28 May 1980 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1980 food-aid programme (4), and in particular Article 7 thereof, Whereas, under the food-aid programmes adopted by the Council Regulations specified in the Annex, certain third countries and beneficiary organizations have requested the delivery of the quantities of butteroil set out therein : Whereas , therefore , delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 303/77 of 14 February 1977 laying down general rules for the supply of skimmed ­ milk powder and butteroil as food aid ( 5), as last amended by Regulation (EEC) No 1488 /79 (6); whereas in particular the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , HAS ADOPTED THIS REGULATION : Article 1 In accordance with the provisions of Regulation (EEC) No 303/77 the intervention agencies specified in the Annex shall deliver butteroil as food aid on the special terms set out therein . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ No L 204 , 28 . 7 . 1978 , p . 6 . O OJ No L 119, 15 . 5 . 1979, p . 5 . (4) OJ No L 134 , 31 . 5 . 1980, p . 14 . (s) OJ No L 43 , 15.2 . 1977 , p . 1 . ( ¢) OJ No L 181 , 18 . 7 . 1979, p. 20. No L 175/2 Official Journal of the European Communities 9 . 7 . 80 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 July 1980. For the Commission Finn GUNDELACH Vice-President 9 . 7 . 80 Official Journal of the European Communities No L 175 / 3 ANNEXC) Consignment A 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 939/79 ( 1979 programme) (b) affectation (EEC) No 940/79 2 . Beneficiary Licross 3 . Country of destination Ethiopia 4 . Total quantity of the consignment 80 tonnes 5 . Intervention agency responsible for delivery German 6. Origin of the butteroil (*) To manufacture from intervention butter 7 . Special characteristics and/or packaging (') In 5-kg tins coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging A red cross 10 x 10 cm and , in letters at least 1 cm high, the following marking : 'Butteroil / Gift of the European Economic Community / Action of the League of Red Cross Societies / For free distribution / Assab' 9. Delivery period Loading as soon as possible and at the latest 15 July 1980 10 . Stage and place of delivery Port of unloading Assab (deposited on the quay or on lighters) 11 . Representative of the beneficiary responsible for reception (4) Ethiopian Red Cross Society, Ras Desta Damtew Avenue, PO Box 195 , Addis Ababa (s) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  No L 175/4 Official Journal of the European Communities 9 . 7 . 80 Consignment B C D 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 1312/80 ( 1980 programme) (b) affectation (EEC) No 1313/80 2 . Beneficiary UNRWA 3. Country of destination Syria Jordan Israel 4 . Total quantity of the consignment 250 tonnes 250 tonnes 250 tonnes 5 . Intervention agency responsible for delivery French 6. Origin of the butteroil (*) To manufacture from intervention butter 7 . Special characteristics and/or packaging (J) See note (*) 8 . Markings on the packaging 'Butteroil / Gift of the European Economic Community to UNRWA / For free distribution to Palestine refugees' 9. Delivery period Loading as soon as possible and at the latest 15 July 1980 10. Stage and place of delivery Port of unloading Lattakie or Tartous (deposited on the quay or on lighters) Port of unloading Aqaba (deposited on the quay or on lighters) Port of unloading Ashdod (deposited on the quay or on lighters) 11 . Representative of the beneficiary responsible for reception (4) Field supply and transport officer, Syria, PO Box 4313, Damascus, Syria Field supply and transport officer, Jordan, PO Box 484, UNRWA, Amman, Jordan General Superintendance Company on behalf of UNRWA, Ashdod, Israel 12. Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  9 . 7 . 80 Official Journal of the European Communities No L 175/5 Consignment E F G 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 1312/80 ( 1980 programme) (b) affectation (EEC) No 1313/80 2 . Beneficiary UNRWA l 3 . Country of destination Syria Jordan Israel 4 . Total quantity of the consignment 210 tonnes 460 tonnes 530 tonnes 5 . Intervention agency responsible for delivery German 6. Origin of the butteroil (l) To manufacture from intervention butter 7 . Special characteristics and/or packaging (J) See note (4) 8 . Markings on the packaging 'Butteroil / Gift of the European Economic Community to UNRWA / For free distribution to Palestine refugees' 9 . Delivery period Loading in August 1980 10 . Stage and place of delivery Port of unloading Lattakie or Tartous (deposited on the quay or on lighters) Port of unloading Aqaba (deposited on the quay or on lighters) Port of unloading Ashdod (deposited on the quay or on lighters) 11 . Representative of the beneficiary responsible for reception (') Field supply and transport officer, Syria, PO Box 4313, Damascus, Syria Field supply and transport officer, Jordan, PO Box 484 , UNRWA, Amman, Jordan General Superintendance Company on behalf of UNRWA, Ashdod, Israel 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 21 July 1980 No L 175/6 Official Journal of the European Communities 9 . 7 . 80 Consignment H I K 1 . Application of Council Regulations : (a) legal basis (EEC) No 1312/80 ( 1980 programme) (b) affectation (EEC) No 1313/80 l 2 . Beneficiary UNRWA 3 . Country of destination Syria Jordan Israel 4 . Total quantity of the consignment 460 tonnes 715 tonnes 775 tonnes 5 . Intervention agency responsible for delivery German 6. Origin of the butteroil (2) To manufacture from intervention butter 7 . Special characteristics and/or packaging (J) See note (') 8 . Markings on the packaging 'Butteroil / Gift of the European Economic Community to UNRWA / For free distribution to Palestine refugees' 9 . Delivery period Loading in October 1980 10. Stage and place of delivery Port of unloading Lattakie or Tartous (deposited on the quay or lighters) Port of unloading Aqaba (deposited on the quay or on lighters) Port of unloading Ashdod (deposited on the quay or on lighters) 11 . Representative of the beneficiary responsible for reception (4) Field supply and transport officer, Syria, PO Box 4313 , Damascus, Syria Field supply and transport officer, Jordan, PO Box 484, UNRWA, Amman, Jordan v General Superintendance Company on behalf of UNRWA, Ashdod , Israel 12 . Procedure to be applied to determine the costs of supply Tender 13. Expiry of the time limit for submission of tenders 12 noon on 21 July 1980 No L 175/79 . 7 . 80 Official Journal of the European Communities Consignment L M 1 . Application of Council Regulations : (a) legal basis (EEC) No 1312/80 ( 1980 programme) (b) affectation (EEC) No 1313/80 2. Beneficiary ICRC 3 . Country of destination Cisjordanie 4 . Total quantity of the consignment 100 tonnes 100 tonnes 5 . Intervention agency responsible for delivery French 6. Origin of the butteroil (2) To manufacture from intervention butter 7 . Special characteristics and/or packaging (') In 2-270-kg tins coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging A red cross 10 x 10 cm and, in letters as least 1 cm high, the following marking : 'Butteroil / Gift of the European Economic Community / Action of the International Committee of the Red Cross / For free distribution / Ashdod' 9 . Delivery period Loading as soon as possible and at the latest 15 July 1980 Loading in September 1980 10 . Stage and place of delivery Port of unloading Ashdod (deposited on the quay or on lighters) (7) 11 . Representative of the beneficiary responsible for reception (4) ICRC Delegation, Asia House, 4 Weizmann Street, Tel Aviv, Israel (*) 12 . Procedure to be applied to determine the costs of supply Mutual agreement Tender 13 . Expiry of the time limit for submission of tenders  12 noon on 21 July 1980 No L 175 /8 Official Journal of the European Communities 9 . 7 . 80 Consignment N O (EEC) No 1312/80 ( 1980 programme) (EEC) No 1313/80 ICRC UruguayPhilippines 100 tonnes 1 . Application of Council Regu ­ lations : (a) legal basis (b) affectation 2. Beneficiary 3 . Country of destination 4. Total quantity of the consignment 5 . Intervention agency responsible for delivery 6 . Origin of the butteroil (J) 7 . Special characteristics and/or packaging (J) 8 . Markings on the packaging 50 tonnes German To manufacture from intervention butter In 5-kg tins coated internally with food-can varnish or having undergone treatment giving equivalent guarantees A red cross 10 x 10 cm and, in letters at least 1 cm high, the following marking : 'Butteroil / Gift of the European Economic Community / Action of the International Red Cross / For free distribution / Manila' 'Butteroil / DonaciÃ ³n de la Comuni ­ dad econÃ ³mica europea / AcciÃ ³n del ComitÃ © internacional de la Cruz Roja / Montevideo' Loading in September 19809. Delivery period 10 . Stage and place of delivery Port of unloading Montevideo (deposited on the quay or on lighters) Port of unloading Manila (deposited on the quay or on lighters) Philippines National Red Cross, PO Box 280, Manila D 2803 Cruz Roja Uruguaya, Avenida 8 de Octubre , 2990 Montevideo 11 . Representative of the beneficiary responsible for reception (4) 12 . Procedure to be applied to determine to costs of supply 13 . Expiry of the time limit for submission of tenders Tender 12 noon on 21 July 1980 9 . 7 . 80 Official Journal of the European Communities No L 175/9 Consignment P Q R 1 . Application of Council Regu ­ lations : (a) legal basis (b) affectation 2 . Beneficiary 3 . Country of destination (EEC) No 1312/80 ( 1980 programme) (EEC) No 1313/80 NGO (Caritas Germanica) Kenya 50 tonnes Uganda 50 tonnes Ethiopia 50 tonnes4. Total quantity of the consignment French To manufacture from intervention butter 5 . Intervention agency responsible for delivery 6 . Origin of the butteroil (l) 7 . Special characteristics and/or packaging (J) 8 . Markings on the packaging In 2 ¢ 270 kg tins coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 'Butteroil / Gift of the European Economic Community / For free distribution / Caritas' followed by 'Kenya / Mombasa / 6404' 'Uganda / Kampala via Mombasa / 6405' 'Ethiopia / Assab / 6407'. Loading as soon as possible and at the latest 15 July 19809. Delivery period 10 . Stage and place of delivery Community port of loading operating a regular service with Mombasa (') Community port of loading operating regular service with the recipient country Cebemo, Food-Aid Division, Transport Group, Van Alkemadelaan 1 , NL-2597 AA Den Haag (telex 34278 CEMEC NL, tel . 24 45 94) (10) ( «) 11 . Representative of the beneficiary responsible for reception (') 12 . Procedure to be applied to determine the costs of supply 13. Expiry of the time limit for submission of tenders Mutual agreement No L 175/ 10 Official Journal of the European Communities 9 . 7 . 80 Consignment S T 1 . Application of Council Regulations : (a) legal basis (EEC) No 1312/80 ( 1980 programme) (b) affectation (EEC) No 1313/80 2 . Beneficiary NGO (Caritas Germanica) 3 . Country of destination Haiti Vietnam 4 . Total quantity of the consignment 50 tonnes 50 tonnes 5 . Intervention agency responsible for delivery French German 6 . Origin of butteroil ( J) To manufacture from intervention butter 7 . Special characteristics and/or packaging (J) In 5-kg tins coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Don de la Communaute Ã ©conomique europÃ ©enne / Pour distribution gratuite / Caritas/' followed by 'Port-au-Prince / Haiti / 6406' 'Viet-Nam / 6408 ' 9 . Delivery period Delivery as soon as possible and at the latest 15 July 1980 10. Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception (4) Cebemo, Food-Aid Division, Transport Group, Van Alkemadelaan 1 , NL-2597 AA Den Haag (telex 34278 CEMEC NL, tel . 24 45 94) (10) (") 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 9.7.80 Official Journal of the European Communities No L 175/ 11 Notes (') This Annex, together with the notice published in Official Journal No C 95 of 19 April 1977, page 7, takes the place of an invitation to tender from the intervention agencies concerned in cases where, under point 1 2 , there must be a tendering procedure. ( 2) In cases where the goods come from intervention stocks, an additional notice stating the warehouses where the product is stored will be published in the 'C' edition of the Official Journal . ( J) Other than those set out in the Annex II to Regulation (EEC) No 303/77 . (4) Only in the case of delivery 'to the port of unloading' and 'free at destination'; see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC) No 303/77 . ( s) The bill of lading must contain the following information : 'NOTIFY ADDRESS : 1 . consignee ; 2 . Ligue des sociÃ ©tÃ ©s de la Croix-Rouge, BP 276, CH-1211 Geneve 19 (telex 22555 LRCS CH).' The successful tenderer should send two copies of the dispatch documents to : Ligue des sociÃ ©tÃ ©s de la Croix-Rouge BP 276, CH-1211 GenÃ ¨ve 19. The successful tenderer should send a copy of the dispatch documents to : EEC Delegation in Ethiopia, PO Box 5570, Addis Ababa, Ethiopia . (*) In new bunged metal drums, coated inside with an alimentary varnish or having been subject to a procedure giving equivalent guarantees, of 190 or 200 kg (to be indicated in the tender) net weight, fully filled and hermetically sealed in an atmosphere of nitrogen. The drums should be strong enough to withstand a long sea journey. Their composition must not be such as to be harmful to human health or to cause a change in the colour, taste or odour of their contents . Each drum must be fully leakproof. ( 7) The product shall not be delivered in containers by the tenderer. (') The bill of lading must contain the following information : 'NOTIFY ADDRESS : 1 . consignee ; 2 . General Superintendance Company Ltd, PO Box 11202, Tel Aviv, Israel .' (') The successful tenderer must deliver the product on pallets. ( 10) The successful tenderer shall send to the beneficiaries' agents, on delivery, a health certificate in respect of each part-quantity, made out in the language indicated by the beneficiaries . (") The successful tenderer shall send to : MM. M. H. Schutz BY, Insurance Brokers, Blaak 16 , NL-3011 TA Rotterdam, on delivery, a copy of the commercial invoice in respect of each part-quantity.